Petition for Writ of Mandamus Dismissed and Opinion filed May 5, 2009







Petition
for Writ of Mandamus Dismissed and Opinion filed May 5, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00407-CV
____________
 
IN RE LINDA FRANK, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M  O P I N I O N
On May
1, 2009, Relator=s Petition for Writ of Prohibition, Injunction and Mandamus
was filed in this Court.  See Tex.
Gov=t Code Ann '22.221 (Vernon 2004); see  also  Tex. R. App. P. 52.1.  Relator asks this court to prohibit
a hearing scheduled in County Court at Law No. 4 of Fort Bend County, Texas, on
April 27, 2009, at 2:30 p.m.  
We have
confirmed with the trial court the hearing was held as scheduled, before the
petition was filed.  Accordingly, we deny relator=s petition as moot.
PER CURIAM
Panel consists of Justices Seymore,
Brown, and Sullivan.